Notice of Pre-AIA  or AIA  Status
The application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 6/17/2022. Claims 1-18 and 21-22 are pending. Claims 19-20 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/8/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments received on 6/17/2022 are respectfully addressed as follows:
Claim 4 and substantially claim 12
Applicant alleges “Applicant respectfully submits that the cited reference fails to disclose, teach, or suggest all the features of amended independent claim 4. For example, Afero and Huang fail to disclose "receiving, after an authentication of the system by the computing device, a request of the computing device for a credential of the local area network, the authentication being based at least in part on the data. Here, the Office Action admits that Afero is deficient. See Office Action, p. 4. Instead, the Office Action alleges that paragraphs 20, 72, 74, 81, 82, and 83 of Huang cure this deficiency. See id. Applicant disagrees because these paragraphs merely describe a user authentication, rather than "an authentication of the system by the computing device," let alone that "a request of the computing device for a credential of the local area network" is received after such an authentication as recited in claim 4.”
The examiner respectfully disagrees as the cited prior art disclose the limitation. Afero discloses authenticating by the server, the computing device ([0108][0114]: lookup credentials associated with user and identifying information of the computing device in a database); the computing device also exchanges public keys with the hub and the server ([0080]); the public keys are exchanged in signed messages, meaning the computing device using the server’s public key to verify the server i.e authenticating of the system by the computing device ([0114][0144]A-D: mutual authentication of public key certificates by the server and the computing device). The multiple layers of authentication disclosed by Afero and the public key exchanged between the computing device and the server allow computing at each side, the session key for securing subsequent communication between the server and the computing device ([0137][0138]); the messages encrypted the session keys are not explicitly detailed, but can be interpreted as a series of request/answers between the computing device and the server. Thus Afero does not explicitly teach receiving a request for credentials after the mutual authentication between the computing device and the server, although Afero teaches the server providing credentials to a new computing device for the computing device to seamlessly connect to the local wireless network ([0108]); 
In an analogous art, Huang discloses a wireless device in communication with a server, thru TLS or SSH or VPN over a wireless access point ([0035][0056][0073], meaning there is mutual authentication between the wireless device and the server and channel establishment over which the credentials are transported ([0056]). The wireless device receives a list of network identifiers (computed by the server [0078])  the user of the wireless device is authorized to access ([0075][0079]), and sends an association request for wireless network access ([0081]-[0083] Fig. 3, step 322 send association request for network access to the wireless access network, interpreted as the request for credentials to the server).
 Therefore, both Afero and Huang discloses a wireless device and a server establishing mutual authentication, it would have been obvious to a skilled artisan before the application was effectively filed to have the wireless device in Afero, subsequently select the wireless network identifier it wants to associate with as taught by Huang and achieve the claim because it would ensure the request /delivery of the network credentials in a safe manner, improving communication security.
Dependent claims 
Arguments presented for the dependent claims 5-9, 11, 13-18 and 21 are the ones made for claims 4, 12; see examiner’s response above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 7-9 , 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/120243 to Afero, hereinafter Afero, in view of US 20160006739 to Huang et al., hereinafter Huang. Afero is cited in IDS dated 6/23/2020.
Regarding claim 4, Afero discloses 
One or more non-transitory computer-readable storage media storing instructions that, upon execution by one or more processors of a system, cause the system to perform operations ([0188]) comprising:  storing an association between a computing device and a user account, the user account associated with a local area network ([0112]-[0114]: cloud service stores in database user account associated with SSID of router, credentials, data identifying a IoT or computing device);  receiving a certificate of the computing device ([0080]: provide public key embedded in certificate of new IoT  to hub and server);  determining the association between the computing device and the user account based at least in part on the certificate (although Afero does not teach an explicit relationship between the new IoT certificate and the user account, Afero discloses the user account include the new IoT identity ([0108]) and also the new IoT certificate is provided to the cloud service 120 which stores user account data in a database ([00112]-[0114]); it would be common sense to store the received IoT device certificate ([0080]) in the user account in the database as well, the IoT device certificate storing  the identity of the IoT, as known in the art); authenticating the computing device based at least in part on the association being determined ([0108][0114]: lookup database to verify association); sending, to the computing device based at least in part on the computing device being authenticated, data; ([0114]: authenticate IoT device and transmit credentials securely, [0144], step A: the cloud service sending messages signed with private key). Afero also teaches authenticating of the system by the computing device ([0114][0144]A-D: mutual authentication of public key certificates by the server and the computing device) and the server providing credentials to a new computing device for the computing device to seamlessly connect to the local wireless network ([0108]) i.e sending the credential to the computing device. Although it would be more conventional to perform all form of authentication before actually requesting and receiving the credentials to access the wireless network, Afero does not explicitly teach receiving, after an authentication of the system by the computing device, a request of the computing device for a credential of the local area network, the authentication being based at least in part on the data ...
 In an analogous art, Huang discloses allowing a wireless device to access the network ([0004]).   Huang discloses a wireless device in communication with a server, thru TLS or SSH or VPN over a wireless access point ([0035][0056][0073], meaning there is mutual authentication between the wireless device and the server and channel establishment over which the credentials are transported ([0056]); Huang teaches: receiving, after an authentication of the system by the computing device , a request of the computing device for a credential of the local area network), the authentication being based at least in part on the data,  ([0056] mutual authentication to establish tunnel, ([0081][0082] Fig. 3, step 322 send association request for network access interpreted as the request for credentials), and  sending the credential to the computing device based at least in part on the request ([0082] sending an association confirmation to wireless device).
Therefore, both Afero and Huang discloses a wireless device and a server establishing mutual authentication, it would have been obvious to a skilled artisan before the application was effectively filed to have the wireless device in Afero, subsequently select the wireless network identifier it wants to associate with as taught by Huang and achieve the claim because it would ensure the request /delivery of the network credentials in a safe manner, improving communication security.


Regarding claim 5, Afero in view of Huang discloses the one or more non-transitory computer-readable storage media of claim 4, wherein each of the certificate and the request is received from the computing device via a data connection between the computing device and a wireless router of a second local area network that comprises the computing device and the wireless router, wherein each of the data and the credential is sent to the computing device via the data connection (Afero [0044] and Fig. 2: IoT device communicates with Hub over a local channel coupling the IoT device and the hub).  

Regarding claim 7, Afero in view of Huang discloses the one or more non-transitory computer-readable storage media of claim 4, wherein the operations further comprise:  receiving, in response to a scan by a remote device of a barcode associated with the computing device, first data from the barcode about a public key of the computing device and second data about the user account (Afero Fig. 8A, [0095]: scan barcode data including public key or certificate [0080]; [0100] the barcode also includes pairing code that identify encryption keys to build secure connection between the Iot device and the hub, and the hub and cloud service for a particular user account), wherein the association between the computing device and the user account is generated based at least in part on the first data and the second data (although Afero does not teach an explicit relationship between the new IoT certificate and the user account, Afero discloses the user account include the new IoT identity ([0108]) and also the new IoT certificate or public key is provided to the cloud service 120 which stores user account data in a database ([00112]-[0114]); it would have been obvious to a skilled artisan before the application was filed to store the received IoT device certificate ([0080]) and the keys to build the secure connection in the user account in the database as well, because it would allow an easy lookup of all data relative to the user account for authentication and connection establishment in a single location) .  

Regarding claim 8, Afero in view of Huang discloses the one or more non-transitory computer-readable storage media of claim 4, wherein the operations further comprising:  receiving, from a mobile device, barcode data from a barcode associated with the computing device, the barcode data comprising a personal identification number (PIN), wherein the association between the computing device and the user account comprises the PIN based at least in part on the barcode data (Afero [0056][0057]: hub reads Iot barcode including a unique ID, which is transmitted to the cloud service for validation; the cloud service database stores user account data, IoT device identifier, network credentials [0108]-[0112]; it would have been obvious to also include in the account the unique ID for authenticating the IoT device).  

Regarding claim 9, Afero in view of Huang discloses the one or more non-transitory computer-readable storage media of claim 8, wherein the operations further comprise:  receiving a hash of the PIN from the computing device (Afero [0056]: receive unique ID, [0057] perform a hash and transmit to cloud service for validation), wherein authenticating the computing device is based at least in part on the certificate (Afero [0080], the PIN associated with the computing device, and the hash of the PIN ([0057]: receive unique ID from barcode, send to cloud service for validation by checking hash of the ID).  

Regarding claim 12, Afero discloses:
a computing device comprising (Fig. 1 IoT device 101):  one or more processors; and  one or more memories storing a certificate of the computing device and a public key of a server , the one or more memories further storing instructions that, upon execution by the one or more processors, cause the computing device to:  establish a first data connection to a first local area network (LAN) ([0109]) ;  send the certificate to the server via the first data connection ([0080]);  receive data from the server via the first data connection, the data signed with a private key of the server based at least in part on the certificate  ;  authenticate the server by verifying the data based at least in part on the public key of the server (although receive data based on the certificate is not explicitly disclosed, a device certificate identifies the device as known, Afero also teaches verifying the IoT device identity in lookup database (it would have been obvious to a skilled artisan to verify the device identity included in the certificate as expected because the certificate is made available to the cloud service) and providing credentials based on the verification  [0114] A-D: mutual authentication of public key certificates by the server and the computing device);  Afero discloses the server providing credentials to a new computing device for the computing device to seamlessly connect to the local wireless network ([0108]) i.e receive the credential from the server via the first data connection.; and  establish a second data connection to the second LAN based at least in part on the credential. Although it would be more conventional to perform all form of authentication before actually requesting and receiving the credentials to access the wireless network, Afero does not explicitly teach: request, after the server is authenticated, a credential of a second LAN from the server via the first data connection ...
In an analogous art, Huang discloses allowing a wireless device to access the network ([0004]).   Huang discloses a wireless device in communication with a server, thru TLS or SSH or VPN over a wireless access point ([0035][0056][0073], meaning there is mutual authentication between the wireless device and the server and channel establishment over which the credentials are transported ([0056]); Huang teaches:
receive data from the server via the first data connection, the data ([0072]: receive authentication request, may include certificate; [0074] perform authentication and Fig. 3, 314: provide data i.e list of network identifiers) , request, after the server is authenticated, a credential of a second LAN from the server via the first data connection, ([0056] mutual authentication to establish tunnel, ([0081][0082] Fig. 3, step 322 send association request for network access interpreted as the request for credentials), and  receive the credential from the server via the first data connection ... ([0082] sending an association confirmation to wireless device); 
Therefore, both Afero and Huang discloses a wireless device and a server establishing mutual authentication, it would have been obvious to a skilled artisan before the application was effectively filed to have the wireless device in Afero, subsequently select the wireless network identifier it wants to associate with as taught by Huang and achieve the claim because it would ensure the request /delivery of the network credentials in a safe manner, improving communication security.

Regarding claim 15, Afero in view of Huang discloses the computing device of claim 12, wherein the execution of the instructions further cause the computing device to:  detect identifiers of secure LANs comprising the second LAN (Afero [0058][0118]: multiples IoT services can be used, suggesting the IoT devices would store their identifiers);  send a request to the server for credentials of the secure LANs; and  receive one or more of the credentials from the server based at least in part on associations between one or more of the secure LANs and a user account, wherein the one or more of the credentials comprise the credential of the second LAN (Afero [0114]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Afero and Huang, and further in view of US 20200205207 to Harrington et al., hereinafter Harrington.
Regarding claim 6, Afero in view of Huang discloses the one or more computer-readable storage media of claim 4, wherein each of the certificate and the request is received via a data connection between the computing device and a second computing device over a second local area network, and wherein the operations further comprise:  receiving barcode data associated with the computing device (Afero [0095], Fig. 8A, IoT’s barcode data including the public key of the IoT device is scanned by reader in phone (second computing device) or by the hub’s reader and transmitted to cloud service over secure connection, the public key contained in a certificate (Afero [0080]);
Afero or Huang does  not teach requesting, based at least in part on the barcode data being received, the second computing device to set-up the second local area network for a time period. In an analogous art, Harrington discloses a first device sending to a router parameters for setting up a wireless connection, the parameters including an amount of time for the connection, and devices authorized to join the connection ([0006]-[0009). It would have been obvious to a skilled artisan before the instant application was filed to include in the barcode data in Afero/Huang parameters for setting up the wireless network (second local area network ) including duration as taught by Harrington because it would allow easy configuration of the second local area network.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatyentable over Afero and Huang and further in view of US 20100077216 to Kramer et al., hereinafter Kramer.
Regarding claim 11, Afero in view of Huang discloses the one or more non-transitory computer-readable storage media of claim 4, wherein the system is a back end server that stores credentials of local area networks (Afero [0108]: IoT service or cloud service  stores network credentials in a database, Fig. 12, 1220), and wherein the data is signed by generating a hash from the message and encrypting the hash with a private key of the system (Afero [0144]: cloud service generates message, with digital signature, which is known to use a private key encrypting a hash over part of the message).  
Afero or Huang does not explicitly teach: wherein the data comprises a message received in an HTTPS request from the computing device. In an analogous art, Kramer discloses a client device sending a https request to request a filename, the server responding with the filename in the response, and signing the response (Fig. 3320, 330, [0057). It would have been obvious to a skilled artisan before the instant application was filed for the cloud service in Afero/Huang receive request for credentials in a https request and responds as taught by Kramer because it would ensure confidentiality of the message over a secure connection.

Claims  13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Afero and Huang, and further in view of US 20140215583 to Ding et al., hereinafter Ding.

Regarding claim 13, Afero in view of Huang discloses the computing device of claim 12; while Afero discloses the Iot device connecting to the hub using Bluetooth LE or another wireless communication channel ([0096][0109], Afero or Huang does not explicitly teach:
 wherein the execution of the instructions further cause the computing device to store a service set identifier (SSID) of the first LAN, wherein the first LAN is a hidden network, and wherein the first data connection is established based at least in part on the SSID from the one or more memories.  In an analogous art, Ding discloses a mobile device storing the SSID of a hotspot, connecting to the hotspot ([0023], teaching the limitation. It would have been obvious to a skilled artisan to configure the IoT device with a particular SSID to connect to a first LAN (hidden to other devices not configured with the SSID) because it would allow securing connecting the IoT device to a first, preset LAN.

Regarding claim 14, Afero in view of Huang discloses the computing device of claim 12, but does not teach the rest of the limitations. In an analogous art, Ding discloses a device using a preset SSID to connect to a first LAN ([0023]), wherein data traffic from and to the computing device over the first LAN is restricted based at least in part one or more of a throughput of the data traffic, a destination of the data traffic, an origin of the data traffic ([0023]: communication over the hidden LAN is restricted to devices preconfigured with the SSID. It would have been obvious to a skilled artisan to restrict the traffic data to originating devices  preconfigured with the SSID because it would enhance security), or a number of computing devices connected to the first LAN.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Afero and Huang, and further in view of US 20160029419 to Li et al., hereinafter Li.
Regarding claim 16, Afero in view of Huang discloses the computing device of claim 12, wherein the execution of the instructions further cause the computing device to:  detect identifiers of secure LANs comprising the second LAN and a third LAN (Afero [0058][0118]: multiples IoT services can be used, suggesting the IoT devices would store their identifiers);  send a request to the server for a credential of the third LAN (Afero [0114]);  receive a response from the server that the credential of the third LAN is unavailable ([0114]]: in case credentials are not located based on the request, it would have been obvious to send a response stating so); Afero or Huang does not explicitly teach but Li teaches: send a request to the server for the credential of the second LAN based at least in part on the response (Li [0058]: send connection requests in order until success). It would have been obvious to a skilled artisan before the application was filed to send request for a second LAN based on previous unsuccessful response because it would increase the chances of establishing a connection with a service.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Afero and Huang, and further in view of US 20060047949 to Brown et al., hereinafter Brown.
Regarding claim 17, Afero in view of Huang discloses the computing device of claim 12 but does not teach the rest of the limitations. In an analogous art, Brown teaches downloading multiples certificates from server ([0006]), Brown teaches wherein the execution of the instructions further cause the computing device to store a plurality of public keys of the server ([0006]) and an indication to use the public key of the plurality of public keys to authenticate the server, wherein verifying the data is based at least in part on the indication ([0065]: when receiving a message signed by a sender, obtain public keys of the certificates in the chain and verify the sender is trusted) . It would have been obvious to a skilled artisan before the application was filed to receive indication to use public keys to authenticate a sender as taught by Brown because verifying chain of certificates to authenticate a sender of a signed message enhances security and tamper detection.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Afero and Huang and further  in view of US  20200154272 to Uy et al., hereinafter Uy.
Regarding claim 18, Afero in view of Huang discloses the computing device of claim 12, wherein the execution of the  instructions further cause the computing device to:  send, to a second server over the second LAN, a first indication that the public key was used in association with establishing the second data connection (Afero [00114]: establish connection through router or second server). Afero or Huang does not teach but Uy discloses receive, from the second server, a second indication that the public key is untrusted; and  terminate the second data connection to the second LAN based at least in part on the second indication (Fig. 4 [0070][0071]: when determining that certificate from router (server) has been revoked, maintain connection if router is able to renew certificate, meaning connection will drop in the contrary. It would have been obvious to a skilled artisan before the instant application was filed to terminate a connection to the LAN when certificate or public key are no longer valid, for enforcement of  security measures).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Afero and Huang and further in view of US  20170288867 to Collier et al., hereinafter Collier.
Regarding claim 21, Afero in view of Huang discloses the one or more non-transitory computer-readable storage media of claim 4 but does not teach the rest of claim 21.
In an analogous art, Collier discloses storing a mapping between a plurality of private keys of the system and computing device information, the computing device information comprising at least one of: types of computing devices or ranges of product numbers of the types of computing devices; and signing the data with a private key of the system based at least in part on information about the computing device and on the mapping ([0096]: store plurality of attribute private keys for a plurality of attributes of a storage device, corresponding to multiple model numbers of storage devices ([0097]), encrypt a nonce with a selected attribute private key to produce a signed nonce, provided to the storage device). It would have been obvious to a skilled artisan before the application was filed to map a plurality of keys to a plurality of client devices as taught by Collier in order to customize the private keys used for signing messages destined to particular clients, for facilitating renewal of the keys at expiration time for specific clients only, enhancing key maintenance.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Afero and Huang and further in view of US  10701067 to Ziraknejad et al., hereinafter Ziraknejad.
Regarding claim 22, Afero in view of Huang discloses the one or more non-transitory computer-readable storage media of claim 4; while Afero teaches eache computing device is associated with a certificate ([0080][0143]), Afero does not explicitly teach the rest of the claim
In an analogous art, Ziraknejad discloses credential management using wearable devices (col.1:20-21). Zirakjenad discloses: determining a match between first data of the certificate and second data of the user account, wherein the association between the computing device and the user account is determined based at least in part on the match, and wherein the computing device is Page 7 of 18Appl. No. 16/285,934PATENT Amdt. dated June 17, 2022Reply to Office Action of March 17, 2022authenticated by at least determining that the computing device is already associated with the user account based at least in part on the association (col.6:60-67, col.6:1-3: register client devices in user’s account, in a server; col.36:21-40: receive request to access a user’s account from a device, the request associated with a certificate, match the information in the received certificate with the information from the certificate associated with the account, if the information matches, it is verified that the device is associated with the user account). It would have been obvious to a skilled artisan before the application was filed to determine the association between the computing device and the user account as taught by Ziraknejad because it would to verify the user account is tied to a particular device already registered before authorizing a request, preventing access from unauthorized devices.

Allowable subject matter
Regarding claim 10, Afero discloses the one or more computer-readable storage media of claim 4; Afero or any other prior art of the record fails to teach: wherein the  operations further comprise:  storing a plurality of private keys that comprise the private key;  storing a mapping between the plurality of private keys and types of computing devices and ranges of product numbers of the types of computing devices; and  signing the data with the private key based at least in part on a type of the computing device, a product number of the computing device, and the mapping, as recited in claim 10. Therefore claim 10 is found allowable. 
Regarding claim 1, Afero or any other prior art of the record teaches all of the limitations in claim 1:
A method implemented by one or more servers to provide a passphrase of a secure local area network (LAN) to a computing device, access to the secure LAN provided by a wireless router, the method:  storing a list that associated one or more public key with one or more user accounts;  storing a user account that comprises a user identifier, a service set identifier (SSID) of the secure LAN, and a passphrase of the secure LAN;  storing a private key of the one or more servers and a mapping between the private key and a product category of the computing device;  receiving, in response to a scan by a scanner of a barcode associated with the computing device, a public key of the computing device, the product category of the computing device, and the user identifier;  updating the list to comprise the public key and the user account;  receiving a certificate of the computing device via the wireless router, the certificate comprising the public key of the computing device, wherein the wireless router and the computing device are connected over an open LAN, and wherein the certificate is sent from the computing device over the open LAN;  authenticating the computing device by performing a transport layer security (TLS) authentication that uses the certificate;  determining, from the list, that the public key comprised in the certificate is associated with the user account;  accessing the private key of the one or more servers by determining from the mapping that the private key is associated with the product category of the computing device;  sending a first hypertext transfer protocol secure (HTTPS) response to a first HTTPS request of the computing device, the first HTTPS request sent from the computing device over the open LAN, the first HTTPS response signed with the private key of the one or more servers and sent from the one or more servers to the computing device over the open LAN via the wireless router;  receiving, from the wireless router, a second HTTPS request from the computing device, the second HTTPS request comprising the SSID of the secure LAN; and  31 sending, to the computing device over the open LAN via the wireless router, the 32 passphrase of the secure LAN from the user account in a second HTTPS response., as recited in claim 1. Therefore claim 1 is found allowable. Claims 2-3 dependent from claim 1 are also found allowable.

Claims 1-3 and 10 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Levy et al 10652030 discloses a management system that generates a profile for each certificate including attributes/characteristics of the certificate; receiving a request to identify one or more certificate from a user system, comparing attributes with stored profiles. 
Sanchez et al 10498598 disclose registering a device when the device initially connects to the service provider environment, associating the device with a user account.
Vasquez et al 9172699 disclose a mobile credential management application may enable users to access their credentials from multiple client devices. To prevent fraudulent use of a user's credentials from a client device, the mobile credential management application may require the user to authenticate their identity and register each of the user's client devices with a credential management server, which issues a certificate to each device; the certificates can be used to access the users accounts.
Wheeler et al. 20020023217 disclose manufacturing devices that generate digital signatures such that each device may be reliably and uniquely identified includes creating a public-private key pair within each device during manufacture; exporting only the public key from the device; retaining the private key within the device against the possibility of divulgement thereof by the device; and securely linking said exported public key with other information within the environment of the manufacture of the device, whereby each device is securely bound with its respective public key.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        9/22/2022